Citation Nr: 1430176	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  Following the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the June 2013 hearing; however, the remaining documents are either irrelevant or duplicative of the evidence in the paper file.


FINDINGS OF FACT

The Veteran's low back disability began during his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a low back disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service treatment records show that he complained of back pain in May 1978 and was diagnosed him with muscle spasms at that time.  He later sought treatment in June 1978 during which he reported a two month history of pain in the mid-section of his back and tightness on the left side of his back.  The treating physician diagnosed him with a muscle strain.  In October 1978, the Veteran indicated that he was working on a truck s day earlier and had pain in the middle left side of his back.  He was once again assessed as having a muscle strain.  The Veteran later complained of pain in the right side of his back for two days in November 1979 after he ran and fell onto a sandbox.  The treating physician diagnosed him with a contusion.  In a June 1988 service treatment note, the Veteran reported having soreness in his lumbar area after he knocked out a wall during extra duty.  The physician noted swelling and tenderness in the left lower back, and he indicated that his range of motion was limited to 30 degrees.  He diagnosed the Veteran with a mild muscle strain.  In October 1980, the Veteran reported experiencing back pain for two days, and he was diagnosed with a muscle strain.  He complained of back pain for three days after he lifted heavy objects in the field in April 1981.  He indicated that he had pain in the upper portion of his back, but did not have much lower back pain.  The physician noted that the Veteran had four episodes of back pain in the past 12 months.  The Veteran had limited range of motion due to discomfort, and he was only able to bend at the waist line halfway down to his knees.  The treating physician diagnosed the Veteran with muscle spasms.

While a February 1981 separation examination report indicated that the Veteran had a normal spine, there are medical opinions relating his current back disorder to his military service.   In an August 2013 private medical opinion, the Veteran's treating chiropractic physician opined that the Veteran's current lumbar spine disorders were directly related to the injuries that he sustained during service.  The chiropractor noted that he had reviewed the Veteran's service treatment notes.  He also indicated that he took into account the Veteran's reports of the injuries that he sustained during service and the problems that he experienced since service.  The chiropractor noted that the Veteran had a "much more extensive degenerative condition in his lumbar spine compared to the average person of the same age."  He noted that the nature of the injuries reported by the Veteran were "very common upon lifting heavy awkward weight and twisting the torso."  He also stated, "Our intervertebral discs are made to absorb shock from movement and motion, but when put under excessive axial load coupled with rotation is a certain recipe for failure and damage.  Now, decades later, [the Veteran] suffers from an accelerated degenerative process due to these injuries."  

The November 2008 VA also examiner opined that the Veteran's current low back disorder was due to his injuries in service.  The examiner noted that the Veteran was able to do physical work that included a lot of lifting after service.  However, the examiner also stated, "The current back condition is the sum total of the wear and tear of the lumbar spine over the years, which started in service as a sprain or spasm, and after service with additional pathology of 'left lateral disc protrusion/osteophyte complex in the left lateral recess and neural foramen without significant stenosis[,] [d]iffusely bulging discs at L4-L5, and L3-4[, and s]light spondylolisthesis L4-L5,' from the physical labor in his jobs and in his business."  

The Board does note that, in a March 2009 addendum opinion, the VA examiner opined that the Veteran's current lumbar spine diagnosis and findings were not likely caused by the lumbar spasms diagnosed in service.  Rather, the osteophyte complex and hypertrophic changes at L4-5 and L5-S1 were due to the chronic degenerative wear and tear of the lumbar spine.  In so doing, the examiner discussed the Veteran's post-service employment, which included heavy lifting.

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v Derwisnki, 1 Vet. App. at 54; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for a low back disability is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


